Citation Nr: 0303413	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
arthritis.

2.	Entitlement to service connection for obesity.

3.	Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1968 to February 
1972.  This appeal arises from an April 2001 rating action 
that denied direct service connection for bilateral knee 
arthritis, obesity, and hypertension.  In September 2002, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board of Veterans Appeals 
(Board) at the RO.  

In February 2003, the undersigned VLJ granted the veteran's 
January 2003 motion to advance this appeal on the Board's 
docket pursuant to the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

The issues of service connection for obesity and hypertension 
are the subject of the REMAND portion of this decision, 
below.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Bilateral knee arthritis was first manifested many years 
post service, and there is no competent medical evidence 
linking it to service.




CONCLUSION OF LAW

The criteria for service connection for bilateral knee 
arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
knee arthritis has been accomplished.

In the April 2001 rating action, the May 2002 Statement of 
the Case (SOC), and the October 2000, February 2001, and 
March 2002 letters from the RO, the veteran and his 
representative were notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that he has received sufficient notice of the 
information and evidence needed to support his claim, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in 
aforementioned 2001 and 2002 documents, the RO variously and 
specifically informed the veteran of the VCAA and its 
requirements; what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence the VA still needed from the veteran; what evidence 
the VA had retrieved and considered in his claims; what 
evidence he had to furnish; and what he had to do to obtain 
assistance from the VA in connection with his appeal.  In 
addition, the 2001 RO letter informed the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave the VA enough information about such records so that 
the VA could request them from the person or agency that had 
them.  The RO notified the veteran that the VA needed him to 
furnish the name and address of the medical provider, the 
time frame covered by the records, and the condition for 
which he was treated, and that the VA would request such 
records on his behalf if he signed a release authorizing the 
VA to request them.  The veteran was notified that he could 
help with his claim by informing the VA of any additional 
information or evidence that he wanted the VA to try to 
obtain for him; where to send additional evidence concerning 
his appeal; and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Extensive VA and private medical 
records of claimed post-service treatment and evaluation of 
the veteran, as well as medical records underlying a Social 
Security Administration (SSA) disability determination in the 
veteran's case, have been obtained by the RO, and the veteran 
has submitted copies of private medical records; all records 
and responses from claimed medical providers have been 
associated with the claims folder.  The veteran was afforded 
the opportunity for a Board hearing, and he testified at such 
a hearing at the RO before the undersigned VLJ in September 
2002.  Significantly, the veteran has not identified, and the 
claims folder does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In an April 2002 
statement, the veteran stated that there was no additional 
evidence in his case, and he requested that a decision on his 
claim be made based on the evidence of record.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for service connection 
for bilateral knee arthritis, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

The service medical records are completely negative for 
findings or diagnoses of any knee disability.  The lower 
extremities were normal on separation examination of August 
1971.

Numerous post-service medical records dated from 1981 to 1988 
from Kaiser Permanente and the St. Teresa Community Hospital 
are negative for findings or diagnoses of any knee 
disability.

December 1990 and June 1992 VA outpatient records noted 
degenerative joint disease of the knees.  May 1991 VA X-rays 
revealed bilateral knee osteoarthritis.

In August 1993, D. Weiss, M.D., diagnosed arthralgia of the 
knees.

On April 1996 examination for an SSA disability determination 
by P. Blakely, M.D., the impression was bilateral knee pain, 
and X-rays revealed bilateral knee degenerative arthritis.  

May 1997 VA X-rays revealed advanced bilateral knee 
osteoarthritis.

The outpatient records of D. Bruton, M.D., from 1997 to 1999 
document the veteran's complaints of knee pain and 
osteoarthritis.

On February 2001 examination by W. Ritchie, M.D., X-rays 
revealed bilateral knee osteoarthritis.

2001 records from the University of New Mexico University 
Hospital show follow-up evaluations of the veteran for 
bilateral knee osteoarthritis.

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Where a veteran served continuously for 90 days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10% within    1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.    Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, there is no evidence of any knee disability 
including arthritis in service or for many years thereafter.  
This first objective demonstration of such disorder was that 
noted in VA medical records of December 1990, over 18 years 
post service.  There is also no evidence of a nexus between 
any currently-diagnosed bilateral knee arthritis and the 
veteran's military service.  While the post-service record 
includes extensive VA and private medical records of 
treatment and evaluation of the veteran for numerous 
complaints and disorders including bilateral knee arthritis 
from 1981 to 2001, as well as extensive medical records 
underlying an SSA disability determination, none of these 
records include any medical opinion linking such knee 
arthritis to his military service or any incident thereof.    

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as whether there is a medical relationship 
between a current disability and an incident of his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Significantly, the veteran has neither 
presented nor alluded to the existence of any medical 
evidence that would support his assertions that he currently 
has bilateral knee arthritis that is due to any incident of 
his service.   

For all the foregoing reasons, the claim for service 
connection for bilateral knee arthritis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the evidence neither supports a finding that, nor is in 
relative equipoise on the question of whether, there is a 
medical nexus between any current bilateral knee arthritis 
and the veteran's military service, as a result of which that 
doctrine is not applicable to this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for bilateral knee arthritis is denied.


REMAND

Appellate review discloses that, at the September 2002 Board 
hearing, the veteran claimed service connection for a post-
traumatic stress disorder (PTSD) and an eating disorder in 
connection with his current appeal on the issue of service 
connection for obesity.  He claimed that his obesity is part 
and parcel of his PTSD/eating disorder, based on the 
September 2002 medical opinion of S. Cave, Ph. D., diagnosing 
PTSD secondary to a combat situation and an eating disorder.  
However, the RO has not adjudicated the claims for service 
connection for PTSD or an eating disorder.  The Board finds 
that the issue of service connection for obesity is thus 
inextricably intertwined with the latter 2 issues, and that 
the RO must thus adjudicate them prior to an appellate 
decision on the obesity issue.

Appellate review also discloses that in August 2002, J. 
Rhoades, M.D., opined that the veteran developed hypertension 
in service.  The veteran has not been afforded a VA 
cardiovascular examination, and the Board finds that such 
would be helpful in determining the date of onset and 
etiology of his current hypertension.  

The Board, above, has denied direct service connection for 
bilateral knee arthritis.  The veteran has also claimed 
service connection for his bilateral knee disorder as 
secondary to his obesity, based on the February 1997 medical 
opinion of H. Bruton, M.D., that he had arthritic complaints 
arising from his obesity, and the February 2001 medical 
opinion of W. Ritchie, M.D., that his bilateral knee 
arthritis was being definitely aggravated by his body 
habitus.  If the RO adjudicates the veteran's obesity to be 
part and parcel of any service-connected eating disorder, the 
Board finds that the RO should then proceed to adjudicate his 
new claim for service connection for a bilateral knee 
disorder as secondary to such newly-service-connected 
obesity, to include consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995), and the matter of whether he suffers from 
additional knee disability as a result of its aggravation by 
such service-connected disability.  In reaching a 
determination of this issue, the RO should consider the 
propriety of a VA orthopedic examination to obtain a medical 
opinion as to the effect of obesity upon the veteran's 
bilateral knee disorder.

To establish service connection for PTSD, there must be 
medical evidence diagnosing the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  If a claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (2002); 
West v. Brown,  7 Vet. App. 70, 75 (1994); Moreau v. Brown, 9 
Vet. App. 389, 396 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The existence of a valid stressor is a factual 
question for VA adjudicators (Wood v. Derwinski, 1 Vet. 
App. 190 (1991)), and the question of whether a specific 
event reported by a veteran as a stressor was a stressor is a 
question of fact for the Board to decide (Wilson v. 
Derwinski, 2 Vet. App. 614 (1992)).   

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by the veteran's military records, and all pertinent medical 
and lay evidence.  It must be determined whether the veteran 
was ever engaged in combat.  If it is determined that the 
veteran was so engaged, then, with respect to the alleged 
stressors, the Board must apply the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2002) to 
determine if any claimed stressor was combat-related; see 
also Hayes v. Brown, 5 Vet. App. 60, 66 (1993), and Doran v. 
Brown, 6 Vet. App. 283, 289-290 (1994).  If a claimed 
stressor is not combat-related, the veteran's lay testimony 
regarding inservice stressors is insufficient to establish 
the occurrence of the stressor, and it must be corroborated 
by credible supporting evidence.  Doran, supra, at 289; see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It is 
necessary for the adjudicator to discuss the lay statements 
and testimony regarding any claimed inservice stressor, 
determine the credibility and probative value of such 
statements, and present a statement of reasons or bases for 
its determinations.  Doran, supra, at 290.

In this case, the veteran's complete service personnel 
records are not of record, and the Board thus finds that the 
RO should obtain them and associate them with the claims 
folder.  The National Personnel Records Center (NPRC) has 
verified the veteran's active service from November 1968 to 
February 1972, and his service discharge report indicates 
that he served with the U.S. Army in Vietnam from       10 
May to 26 December 1969 as a telephone switchboard operator.  
One available page from the veteran's Enlisted Qualification 
Record (DA Form 20) indicates that he served in that 
occupational capacity with Company C, 36th Signal Battalion, 
USARPAC from 16 May to 22 September 1969, and thereafter from 
23 September 1969 with the 87th Signal Detachment C, 36th 
Signal Company, USARPAC.  Another available page from DA Form 
20 indicates that he participated in a campaign designated 
TET 69 Counter Offensive (per authority of AR 672-5-1), and 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  However, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) has not been contacted to attempt to verify 
whether participation in that campaign indicated that the 
veteran had engaged in combat in Vietnam.    

On the above-cited September 2002 psychological evaluation, 
the veteran related the onset of an eating disorder during 
basic training in service, when he suffered severe assaults 
to his self-esteem on the basis of his race and his tendency 
toward obesity.  He also related troublesome memories of his 
Vietnam experiences that constitute potential stressors that 
have not been verified.  He reported exposure to significant 
combat experiences, including observing many dead U.S. and 
enemy soldiers, including those aboard a helicopter that had 
been shot down and crashed, helping to load the dead into 
body bags, and often being shot at by snipers as he strung 
wire on top of telephone poles.  On one occasion, a rocket 
reportedly landed near him, blowing him into the air and into 
a dirt embankment with a concussive force.  On another 
occasion, he was on top of a telephone pole when a formation 
of helicopters approached and headed straight toward him, and 
he witnessed one crash directly in front of him after it was 
struck by sniper fire, after which he observed all dead 
aboard the helicopter.  The record also contains August 2001 
and September 2002 statements wherein the veteran claimed 
exposure to rocket attacks at a base camp located at Bear 
Cat, Vietnam.  The above claimed stressors have not been 
submitted to USASCRUR for verification.

The Board reiterates that, in approaching a claim for service 
connection for PTSD, the question of the existence of an event claimed 
as a recognizable stressor must be resolved by RO adjudicators.  If 
the RO concludes that the record establishes the existence of such 
stressor(s), only then should the case be referred for a VA 
psychiatric examination for the purpose of determining the sufficiency 
of the stressor(s), and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In referring such case 
for a VA examination, the RO should specify to the examiner precisely 
which stressor(s) have been accepted as established by the record, and 
the medical examiner must be instructed that only those events may be 
considered in determining whether a stressor(s)to which the veteran 
was exposed during service was of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if the RO 
determines that the record does not establish the existence of alleged 
stressors, a VA psychiatric examination to determine whether PTSD due 
to service is present is pointless.  Likewise, if the VA examiner 
renders a diagnosis of PTSD that is not clearly based upon stressors 
in service whose existence the RO has accepted, the VA examination 
would be inadequate for rating purposes.  

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this claim.  Under the circumstances, this case 
is REMANDED to the RO for the following action:

1.	The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) are fully complied 
with and satisfied.

2.	The RO should contact the NPRC and 
obtain and associate with the claims 
folder the veteran's complete service 
personnel records, including a 
complete DA Form 20.



3.	Thereafter, the RO should contact 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3097, 
furnish them a copy of the paragraphs 
on pages 9 and 10 of this decision 
which contain details of the veteran's 
military service and claimed inservice 
stressors, as well as specific 
information about his military 
service, the organizations in which he 
served in Vietnam, and his duties 
therein (as contained in his service 
separation record and DA Form 20), and 
request them to verify for the record 
the abovementioned incidents the 
veteran has claimed to be Vietnam 
combat stressors.  In addition, 
USASCRUR should be requested to verify 
for the record whether the campaign in 
which the veteran participated during 
his service in Vietnam from May to 
December 1969, designated in his 
service personnel records as the TET 
69 Counter Offensive, per authority of 
AR 672-5-1, indicated that he engaged 
in combat in Vietnam.  All documents 
and responses from USASCRUR should be 
associated with the claims folder.

4.	After responses have been received 
from USASCRUR, the RO should furnish 
the veteran and his representative a 
copy of those responses and afford 
them an opportunity to respond 
thereto, to include submission of 
additional evidence and argument.  All 
responses should be associated with 
the claims folder.



5.	Thereafter, the RO should make a 
determination on the question of 
whether the veteran engaged in combat 
with the enemy in Vietnam.  If the RO 
determines that the veteran did engage 
in combat and that any claimed 
stressor is related to such combat, 
the veteran's lay testimony and 
evidence regarding any claimed 
stressor must be accepted as 
conclusive as to its occurrence, and 
adjudication of the claim for service 
connection for PTSD should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).  

6.	 If the RO determines that the veteran 
did not engage in combat with the 
enemy, or that the claimed stressors 
were not related thereto, the RO 
should then review the evidence and 
make a specific determination, based 
upon the complete record, as to 
whether the veteran did experience any 
alleged stressor, and whether the 
evidence is sufficient to establish 
the occurrence of such stressor(s).  
If - and only if - the RO determines 
that the record establishes the 
existence of a stressor, any such 
stressor should be specified for the 
record.

7.	Following the completion of the 
foregoing, the veteran should be 
afforded a special VA psychiatric 
examination to determine whether any 
diagnosed PTSD and eating disorder is 
related to his military service.  
After a review of all pertinent 
evidence and evaluation of the 
veteran, the VA psychiatric examiner 
should determine whether he currently 
suffers from PTSD and/or an eating 
disorder as a result of his military 
experiences in Vietnam.  The claims 
folder, to include any additional 
evidence received in connection with 
the above development, and a copy of 
this Remand Order must be made 
available to and reviewed by the 
examiner prior to the examination, and 
he should state for the record that he 
has reviewed them.  He should comment 
as to whether a current diagnosis of 
PTSD is linked to a specific 
corroborated stressor event the 
veteran experienced in Vietnam 
pursuant to the diagnostic criteria 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, only the verified 
history detailed in the reports 
provided by USASCRUR and/or the RO may 
be relied upon.  If PTSD and/or an 
eating disorder is found, the clinical 
findings and other factors to support 
the diagnoses should be set forth, to 
specifically include the etiology of 
the PTSD and a recitation of the 
stressor(s) relied upon to support the 
diagnosis.  The examiner should render 
an opinion as to whether the veteran's 
obesity is a manifestation of any 
diagnosed eating disorder.

8.	The veteran should be afforded a 
special VA cardiovascular examination 
to determine whether his hypertension 
is related to his military service.  
After a review of all pertinent 
evidence and evaluation of the 
veteran, the physician should render 
an opinion as to whether it is at 
least as likely as not that 
hypertension had its onset in service.  
If not, the examiner should state the 
approximate date of onset of the 
veteran's hypertension.  In rendering 
the opinion, the examiner should 
consider the August 2002 opinion of J. 
Rhoades, M.D.  All clinical findings, 
and the reasons and bases for the 
opinions, should be clearly set forth 
in a typewritten report.  The claims 
folder, to include any additional 
evidence received in connection with 
the above development, and a copy of 
this Remand Order must be made 
available to and reviewed by the 
examiner prior to the examination, and 
he should state for the record that he 
has reviewed them.  

9.	Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development has been 
conducted and completed, including 
documentation of all requested medical 
comments, and all notification and 
development required by the VCAA.  If 
any development is incomplete, 
appropriate corrective action should 
be undertaken.  

10.	Thereafter, the RO should adjudicate 
the claims for service connection for 
PTSD and an eating disorder, to 
include the matter of whether the 
veteran's obesity is part and parcel 
of any eating disorder, and 
readjudicate the claim for service 
connection for hypertension.  

11.	If the veteran's obesity is 
adjudicated to be part and parcel of 
any service-connected eating disorder, 
the RO should then proceed to 
adjudicate his new claim for service 
connection for a bilateral knee 
disorder as secondary to such service-
connected obesity, to include 
consideration of Allen v. Brown, 7Vet. 
App. 439 (1995), and the matter of 
whether he suffers from additional 
knee disability as a result of its 
aggravation by such service-connected 
disability.  In reaching a 
determination of this issue, the RO 
should specifically consider the 
February 1997 medical opinion of H. 
Bruton, M.D., and the February 2001 
medical opinion of W. Ritchie, M.D., 
and consider the propriety of a VA 
orthopedic examination to obtain a 
medical opinion as to the effect of 
obesity upon the veteran's bilateral 
knee disorder.

12.	If the claims for service connection 
for PTSD and/or an eating disorder and 
secondary service connection for a 
bilateral knee disorder are denied, 
the veteran and his representative 
should be notified of the requirement 
to file a Notice of Disagreement 
therewith if he wishes to appeal, and 
after issuance of an SOC, the 
requirement that he perfect his appeal 
by filing a timely Substantive Appeal.  
If the decision with respect to the 
claims for service connection for 
obesity and hypertension remains 
adverse to the veteran, he and his 
representative should be furnished an 
appropriate Supplemental SOC, and the 
case should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



